                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                  Petitioner,                             8:13CV195

      vs.
                                                      MEMORANDUM
                                                       AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                  Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s
(“Petitioner” or “Floyd”) “Objection to the Brief of Respondents in the Response
to Filing #177” (filing no. 183) and “Objection to Courts Memorandum and Order
Filing No 182” (filing no. 184).

       On March 25, 2019, the court entered an order denying Floyd’s motion for a
court order requiring the Tecumseh State Correctional Institution (“TSCI”) to
return his confiscated legal materials to him based on Respondents’ representations
to the court that Floyd’s legal materials had been returned to him on March 20,
2019. (Filing No. 182.) Floyd now objects to the court’s order claiming that only
50% of his legal material was returned to him and that the other 50% of the
paperwork confiscated from his cell also constitutes legal material which he needs
to complete his brief and exhibit list. Floyd argues that the court should not have
denied his motion based solely on Respondents’ responsive submission (filing nos.
180 & 181) and asks the court to consider his objections with the attached exhibits
(filing no. 183 at CM/ECF pp. 7–15, Exs. 1–9) and order TSCI to turn over the
other 50% of material and grant Floyd more time to file his brief and exhibit list.
(Filing No. 184 at CM/ECF p. 4.)
      Upon careful consideration of Floyd’s objections and the attached materials,
the court will deny Floyd’s request for a court order regarding return of the
remaining confiscated material. The materials submitted by Floyd and the
information provided to the court by counsel for the Respondents are not
contradictory, and the court sees no reason to revisit its earlier determination.

      IT IS THEREFORE ORDERED that:

       1.   Floyd’s “Objection to the Brief of Respondents in the Response to
Filing #177” (filing no. 183) and “Objection to Courts Memorandum and Order
Filing No 182” (filing no. 184) are denied.

       2.     On or before the close of business on Monday, April 22, 2019, Floyd
shall file his brief in response to Respondents’ answer and brief. In setting this
deadline, the court has already taken the prison mailbox rule into account.
Therefore, Floyd’s brief must be received by the court no later than Monday, April
22, 2019. No further extensions will be given. Failure to file a brief within the
time specified by the court may result in the court dismissing this matter
without prejudice and without further notice for lack of prosecution and
failure to comply with the court’s orders.

      3.     The clerk of the court is directed to set a pro se case management
deadline using the following text: April 22, 2019: check for Petitioner’s brief.

      Dated this 4th day of April, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
